DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-10 are pending
Claim(s) 1-10 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 03/31/2021.
Claim 1 is amended. Accordingly, the amendments are being fully considered by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (US20030033049A1) [hereinafter Shimomura], and further in view of Oda et al. (US20170300029A1) [hereinafter Oda], Aizawa et al. (US20150309498A1) [hereinafter Aizawa], and Nishibashi (US20140195037A1) [hereinafter Nishibashi]
Claim 1 (amended):
	Regarding claim 1, Shimomura discloses, “A command-value generation apparatus to calculate a tool path in accordance with a machining program,” [See the system calculates tool path according to a machining program: “Each of the computers 16, 18, 20, 22, 24 is adapted to generate a set of NC data for controlling the cutting tool so as to machine the corresponding one of the five parts 1 a-1 e based on corresponding one of the five sets of partial data generated by the partial geometric data generating unit 28. This set of NC data includes data such as data for the path of the cutting tool,” (¶56)]
	“the command-value generation apparatus comprising: a divider to segment the machining program into execution units to generate segment machining programs;” [See the machining program is segmented into execution units 1a-1e to generate segment machining programs 1a, 1b, 1c, 1d, 1e: “the partial geometric data generating unit 28 is adapted to output the set of partial geometric data representing part 1 a and information regarding the cutting tool to the computer 16, to output the set of partial geometric data representing part 1 b and information regarding the cutting tool to the computer 18, to output the set of partial geometric data representing part 1 c and information regarding the cutting tool to the computer 20, to output the set of partial geometric data representing part 1 d and information regarding the cutting tool to the computer 22 and, to output the set of partial geometric data representing part 1 e and information regarding the cutting tool to the computer 24.” (¶55)];
	“a parallel computer, including a plurality of arithmetic operators, to execute the segment machining programs on a per execution unit basis in parallel and generate a segment command for each of the execution units,” [See as shown in figure 1, the parallel computer with multiple computers 16, 18, 20, 22, 24 with plurality of processors (e.g.; plurality of arithmetic units). See figure 4, the system executes in parallel, the segment machining programs on a per execution unit basis and generates segment command for each execution unit (e.g.; generating part 1a, 1b, 1c, 1d, 1e and outputting  them): “step of generating sets of partial numerical control data includes a step of generating at least two sets of partial numerical control data in parallel.” (¶24)… “Each of the computers 16, 18, 20, 22, 24 is adapted to generate a set of NC data for controlling the cutting tool so as to machine the corresponding one of the five parts 1 a-1 e based on corresponding one of the five sets of partial data generated by the partial geometric data generating unit 28. This set of NC data includes data such as data for the path of the cutting tool, translation speed of the cutting tool and rotation speed of the cutting tool. Each of the computers 16, 18, 20, 22, 24 is adapted to send the set of partial generated NC data to the NC data generating unit 30.” (¶56)… “Each of the computers 16, 18, 20, 22, 24 generates the set of partial NC data from the received set of partial geometric data independently of and in parallel with the other computers,” (¶57)];
	“a command-value generator to generate a tool travel command from the segment command for each of the execution units,” [See a tool travel command (e.g.; commands for each part 1a-1f) is generated from each of the execution units 1a-1e: “step of generating sets of partial numerical control data includes a step of generating at least two sets of partial numerical control data in parallel.” (¶24)… “Each of the computers 16, 18, 20, 22, 24 is adapted to generate a set of NC data for controlling the cutting tool so as to machine the corresponding one of the five parts 1 a-1 e based on corresponding one of the five sets of partial data generated by the partial geometric data generating unit 28. This set of NC data includes data such as data for the path of the cutting tool, translation speed of the cutting tool and rotation speed of the cutting tool. Each of the computers 16, 18, 20, 22, 24 is adapted to send the set of partial generated NC data to the NC data generating unit 30.” (¶56)], but doesn’t explicitly disclose, “generate a tool travel command that is a group of interpolation points each located per unit time on the tool path,” “the segment command being a group of interpolation points on the tool path;” “wherein when a direction from a start of the machining program toward an end of the machining program is defined as a rearward direction and a direction from the end of the machining program toward the start of the machining program is defined as a forward direction,” “the segment machining programs are separate from one another by at least one segmentation point, the segment machining programs include a forward segment machining program located forward of the segmentation point, and a rearward based on a preset acceleration, an acceleration distance by which a tool travels until the tool reaches a command speed; and calculates, based on the acceleration distance, an overlap quantity at the segmentation point such that the overlap quantity is equal to or greater than the acceleration distance, and the divider causes the start portion of the rearward segment machining program and the end portion of the forward segment machining program to overlap each other by the overlap quantity.”
	However, regarding claim 1, Oda discloses, “generate a tool travel command that is a group of interpolation points each located per unit time on the tool path,” [See the tool travel command (e.g.; position command) that is a group of interpolation points where each point located per unit time on the tool path (e.g.; interpolation unit determines interpolation points located each time interval in the tool path): “The interpolation arithmetic part 73 calculates a position command value for each of interpolation cycles.” “the interpolation arithmetic part 73 calculates an amount of movement for each time interval set on the basis of the movement command. The interpolation arithmetic part 73 sends the position command value to the servo control part 74.” (¶41)];
	“the segment command being a group of interpolation points on the tool path;” [See the segment command is a group of interpolation points on the tool path in each time period: “The interpolation arithmetic part 73 calculates a position command value for each of interpolation cycles.” “the interpolation arithmetic part 73 calculates an amount of movement for each time interval set on the basis of the movement command. The interpolation arithmetic part 73 sends the position command value to the servo control part 74. The servo control part 74 calculates the amount of movement of the respective feed axes such as the X-axis, the Y-axis, the Z-axis, and A-axis so as to drive respective axes servo motors 75 based on the position command values.” (¶41)… “A perpendicular bisector of a segment that connects the movement point Pn−1 and the movement point Pn is generated.” (¶76)];
	“the segment machining programs are separate from one another by at least one segmentation point,” [See the separate segments of the machining programs that are separated by the segmentation point P: “A perpendicular bisector of a segment that connects the movement point Pn−1 and the movement point Pn is generated.” (¶76)… “When the workpiece 91 is machined, a plurality of the movement points P are set in accordance with the machining program. A path connecting the movement points P corresponds to the tool path. The tool 90 is moved such that a reference point of the tool 90 such as a tool tip point passes the movement points P.” (¶43)… “in FIG. 2, a movement point from Pn−4 to a movement point Pn+4 are described. In the first tool path, an angled part appears at a portion of the workpiece which corresponds to the movement point Pn so as to form a pointed shape.” (¶47)], but doesn’t explicitly disclose, “wherein when a direction from a start of the machining program toward an end of the machining program is defined as a rearward direction and a direction from the end of the machining program toward the start of the machining program is defined as a forward direction,” “the segment include a forward segment machining program located forward of the segmentation point, and a rearward segment machining program located rearward of the segmentation point, the forward segment machining program having an end portion, the rearward segment machining program having a start portion,” “the divider calculates: based on a preset acceleration, an acceleration distance by which a tool travels until the tool reaches a command speed; and calculates, based on the acceleration distance, an overlap quantity at the segmentation point such that the overlap quantity is equal to or greater than the acceleration distance, and the divider causes the start portion of the rearward segment machining program and the end portion of the forward segment machining program to overlap each other by the overlap quantity.”
	However, regarding claim 1, Nishibashi discloses, “the divider calculates: based on a preset acceleration, an acceleration distance by which a tool travels until the tool reaches a command speed” [See the system calculates an acceleration distance (e.g.; figure 14; distance travelled from final point to target point) based on preset acceleration (e.g.; predefined allowable acceleration limit) until the tool reaches the command speed (e.g.; velocity upper limit value f2): “determines whether or not an acceleration command” “has been inputted” (¶60)… “the velocity is increased from f1 so that the acceleration increases from a1 to the allowable acceleration from the final point (s1, f1, t1)” “the velocity subsequently increases at an acceleration equal to the allowable acceleration (time interval ts2), the acceleration is subsequently decreased” “so that” “the velocity reaches the velocity upper limit value f2 (time interval ts3), and the target point (s2, f2) is subsequently reached at a velocity equal to the velocity upper limit value f2 (time interval ts4).” (¶115)], but doesn’t explicitly disclose, “wherein when a direction from a start of the machining program toward an end of the machining program is defined as a rearward direction and a direction from the end of the machining program toward the start of the machining program is defined as a forward direction,” “the segment machining programs include a forward segment machining program located forward of the segmentation point, and a rearward segment machining program located rearward of the segmentation point, the forward segment machining program having an end portion, the rearward segment machining program having a start portion,” “calculates, based on the acceleration distance, an overlap quantity at the segmentation point such that the overlap quantity is equal to or greater than the acceleration distance, and the divider causes the start portion of the rearward segment machining program and the end portion of the forward segment machining program to overlap each other by the overlap quantity.”
	However, regarding claim 1, Aizawa discloses, “wherein when a direction from a start of the machining program toward an end of the machining program is defined as a rearward direction” [See as shown in figure 7, defining the rearward direction as start machining point to the end machining point (e.g.; direction of pre-reverse command N1): “N1 is a pre-reverse movement command,” (¶70)];
	“a direction from the end of the machining program toward the start of the machining program is defined as a forward direction,” [See as shown in figure 7, defining the forward direction as end machining point to the start machining point (e.g.; direction of N2): “N2 is a post-reverse movement command” (¶70)];
include a forward segment machining program located forward of the segmentation point,” [See the forward segment machining N2 (e.g.; N2 G00 X10. Y7): “N2 is a post-reverse movement command” (¶70)];
	“a rearward segment machining program located rearward of the segmentation point,” [See the rearward segment machining N1 (e.g.; N1 G01 X-5. Y-10. F1000;): “N1 is a pre-reverse movement command,” (¶70)];
	“the forward segment machining program having an end portion,” [See figure 6, the forward machining program N2 has an end portion at Ta (e.g.; N2 at Ta in figure 6)]
	“the rearward segment machining program having a start portion,” [See figure 6, the reverse machining program N1 has a start portion at Ta+δ (e.g.; N1 at Ta+δ in figure 6)]
 	“calculates, based on the acceleration distance, an overlap quantity at the segmentation point such that the overlap quantity is equal to or greater than the acceleration distance,” [Examiner notes that the claim requires overlap quantity is only one of 1. equal to the acceleration distance, or 2. greater than the acceleration distance, and Oda teaches overlap quantity is equal to the acceleration distance. See as shown in figure 6, the system calculates an overlap quantity (e.g.; in-position width) at the segmentation point Ta (e.g.; distance traveled after calculated accelerations in X and Y axes) for a distance traveled at a calculated acceleration amount: “FIG. 6 is a diagram illustrating a case where the direction of movement is reversed by a movement command on two axes (the path before and after reversal is different). The timing calculation unit calculates the velocities and accelerations on each axis, and the start timings Tax (X axis) and Tay (Y axis) of the post-reverse movement commands for each axis, at the in-position width when reversing for each axis (X axis: δx; Y axis: δy). In order to satisfy the in-position widths when reversing for all of the axes, Tax (X axis) and Tay (Y axis) are compared, and the later timing (the timing Tay (Y axis) in FIG. 6 and FIG. 7) is employed.” (¶72)];
	“the divider causes the start portion of the rearward segment machining program and the end portion of the forward segment machining program to overlap each other by the overlap quantity.” [See as shown in figure 6, the start portion at Ta+δ of the rearward program N1 and the end portion at Ta of the forward program N2, and the system causes the end portion at Ta and start portion at Ta+δ to overlap by the overlapping quantity (e.g.; in-position width): “The start timing Tax of the X-axis post-reverse movement command can be determined by solving in respect of the start timing Ta of the post-reverse movement command, on the basis of the velocity and acceleration of the X axis, δx (the in-position width when reversing on the X axis), and (Expression 4), using the amount of insufficient travel at reversal, |S2|=δx.” (¶73)… “the start timing Tay of the Y-axis post-reverse movement command can be determined by solving in respect of the start timing Ta of the post-reverse movement command, on the basis of the velocity and acceleration of the Y axis, δy (the in-position width when reversing on the Y axis), and (Expression 4), using the amount of insufficient travel at reversal, |S2|=δy.” (¶74)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of generating a tool [Oda: “machining time can be reduced in a tool path generation method for performing smoothing treatment and a machine tool.” (¶19)], in order to reduce the cycle time during reverse operation [Aizawa: “the cycle time can be shortened by advancing the reverse start timing of the reversing operation” (¶37)], and in order to suppress generation of a mechanical shock attributable to the abnormal data in the tool path [Nishibashi: “generation of a mechanical shock attributable to the abnormal data in the tool path can be suppressed.” (¶164)].

Claim 2:
	Regarding claim 2, Shimomura, Aizawa, Nishibashi, and Oda disclose all the elements of claim 1, but Shimomura doesn’t explicitly disclose, “the command-value generator deletes an overlapping portion from the segment command for each of the execution units”	
	Regarding claim 2, Aizawa discloses, “the command-value generator deletes an overlapping portion from the segment command for each of the execution units” [See the overlapped amount S2 is deleted as shown in figure 6: “The Tax (X axis) and Tay (Y axis) determined in this way are compared, and the post-reverse movement command (N2 command) is started at the later timing (the timing Tay (Y axis) in FIG. 6 and FIG. 7). Consequently, it is possible to advance the reverse start timing, as early as possible, within the in-position widths when reversing for all axes.” (¶76)… “The start timing Tax of the X-axis post-reverse movement command can be determined by solving in respect of the start timing Ta of the post-reverse movement command, on the basis of the velocity and acceleration of the X axis, δx (the in-position width when reversing on the X axis), and (Expression 4), using the amount of insufficient travel at reversal, |S2|=δx.” (¶73)… “the start timing Tay of the Y-axis post-reverse movement command can be determined by solving in respect of the start timing Ta of the post-reverse movement command, on the basis of the velocity and acceleration of the Y axis, δy (the in-position width when reversing on the Y axis), and (Expression 4), using the amount of insufficient travel at reversal, |S2|=δy.” (¶74)].



Claim 3:
	Regarding claim 3, Shimomura, Aizawa, Nishibashi, and Oda disclose all the elements of claim 1.
Regarding claim 3, Shimomura further discloses, “wherein the divider segments the machining program into execution units that are equal to or greater in number than the arithmetic operators of the parallel computer.” [See the system segments the program into execution units 1a-1e that are equal to number of arithmetic operators of parallel computers (e.g.; figure 4, 5 parallel computers 16, 18, 20, 22, 24 with processors for corresponding 1a-1e parts): “Each of the computers 16, 18, 20, 22, 24 is adapted to generate a set of NC data for controlling the cutting tool so as to machine the corresponding one of the five parts 1 a-1 e based on corresponding one of the five sets of partial data generated by the partial geometric data generating unit 28. This set of NC data includes data such as data for the path of the cutting tool, translation speed of the cutting tool and rotation speed of the cutting tool. Each of the computers 16, 18, 20, 22, 24 is adapted to send the set of partial generated NC data to the NC data generating unit 30.” (¶56)].
Claim 4:
	Regarding claim 4, Shimomura, Aizawa, Nishibashi, and Oda disclose all the elements of claim 1.
Regarding claim 4, Shimomura further discloses, “the divider causes a computation time of the segment command for each of the execution units or a path length of the machining program for each of the execution units to be equal.” [Examiner notes that the claim requires only one of 1. the segment command for each of the execution units, or 2. a path length of the machining program for each of the execution units, and Shimomura teaches computation time of 1. the segment command for each of the execution units to be equal. See the system causes the computation times of segment commands for each execution units m2 and m3 to be equal as shown in figure 19: “The set of partial geometric data representing layer m2 is sent to the computer 218. The set of partial geometric data representing layer m3 is sent to the computer 220.” (¶107)].

Claim 5:
	Regarding claim 5, Shimomura, Aizawa, Nishibashi, and Oda disclose all the elements of claim 1.
Regarding claim 5, Shimomura further discloses, “a machining simulator to simulate a machined shape of a workpiece on a basis of the tool travel command.” [See the simulation where the system simulate machined shape of workpiece based on the tool path command: “simulate an operation of the cutting tool using the set of NC data generated by the NC data generating unit 30” “By referring to the simulation result, therefore, the user of the data generating device 12 can ascertain the shape of the article to be machined, the machining time” (¶59)… “output the generated set of NC data” “automatically if the result of the simulation performed by the NC data checking unit 32 satisfies predetermined conditions. Such output of the set of NC data may be performed by creating an NC data file or by sending the data directly to the NC machine.” (¶60)].

Claim 7:
	Regarding claim 7, Shimomura, Aizawa, Nishibashi, and Oda disclose all the elements of claim 1.
Regarding claim 7, Shimomura further discloses, “the parallel computer is configured by using a multi-core CPU, a personal computer that includes a plurality of CPUs, or a server or cloud system that is connected to a communication line.” [See the parallel computer with plurality of cpus: “the computers 16, 18, 20, 22, 24 conduct parallel processing. The processing for generating the NC data from the partial geometric data is executed by the computers 16, 18, 20, 22, 24 in a known manner.” (¶71)].

Claim 8:
	Regarding claim 8, Shimomura, Aizawa, Nishibashi, and Oda disclose all the elements of claim 1, but Shimomura doesn’t explicitly disclose, “to correct spacing between interpolation points that occurs at a location of changeover of the segment command, the command-value generator”	
	Regarding claim 8, Aizawa discloses, “to correct spacing between interpolation points that occurs at a location of changeover of the segment command, the command-value generator adjusts a location of the interpolation point on a path of the segment command.” [See as shown in figure 6, spacing occurs between interpolation points when the command changes from segment command N2 to segment command N1 (e.g.; space between interpolation point at Ta+δ and Ta in both x and y axes). See the system adjust location of the interpolation point (e.g.; adjust by δ): “The start timing Tax of the X-axis post-reverse movement command can be determined by solving in respect of the start timing Ta of the post-reverse movement command, on the basis of the velocity and acceleration of the X axis, δx (the in-position width when reversing on the X axis), and (Expression 4), using the amount of insufficient travel at reversal, |S2|=δx.” (¶73)… “the start timing Tay of the Y-axis post-reverse movement command can be determined by solving in respect of the start timing Ta of the post-reverse movement command, on the basis of the velocity and acceleration of the Y axis, δy (the in-position width when reversing on the Y axis), and (Expression 4), using the amount of insufficient travel at reversal, |S2|=δy.” (¶74)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Aizawa with the method for command-value generation apparatus taught by Shimomura, Aizawa, Nishibashi, and Oda as discussed above in claim 1. A person of ordinary skill in the CNC machine control field would have been motivated to make such combination for the same reasons as described above in claim 1.
Claim 9:
	Regarding claim 9, Shimomura, Aizawa, Nishibashi, and Oda disclose all the elements of claim 1.
	Regarding claim 9, Shimomura further discloses, “the command-valu generator detects” “portions from the segment commands on a per execution unit basis in parallel” [See the system detects portions of the segment command 1a-1e on per execution basis in parallel (e.g.; parallel computers 16-24): “Each of the computers 16, 18, 20, 22, 24 is adapted to generate a set of NC data for controlling the cutting tool so as to machine the corresponding one of the five parts 1 a-1 e based on corresponding one of the five sets of partial data generated by the partial geometric data generating unit 28. This set of NC data includes data such as data for the path of the cutting tool, translation speed of the cutting tool and rotation speed of the cutting tool. Each of the computers 16, 18, 20, 22, 24 is adapted to send the set of partial generated NC data to the NC data generating unit 30.” (¶56)… “Each of the computers 16, 18, 20, 22, 24 generates the set of partial NC data from the received set of partial geometric data independently of and in parallel with the other computers,” (¶57)], but Shimomura doesn’t explicitly disclose, “the command-valu generator detects overlapping portions from the segment commands on a per execution unit basis”	
	Regarding claim 9, Aizawa discloses, “the command-valu generator detects overlapping portions from the segment commands on a per execution unit basis in parallel” [See as shown in figure 6, the system detects overlapping portions from the segment commands on a per execution unit basis (e.g.; on the basis of execution of N2 “The start timing Tax of the X-axis post-reverse movement command can be determined by solving in respect of the start timing Ta of the post-reverse movement command, on the basis of the velocity and acceleration of the X axis, δx (the in-position width when reversing on the X axis), and (Expression 4), using the amount of insufficient travel at reversal, |S2|=δx.” (¶73)… “the start timing Tay of the Y-axis post-reverse movement command can be determined by solving in respect of the start timing Ta of the post-reverse movement command, on the basis of the velocity and acceleration of the Y axis, δy (the in-position width when reversing on the Y axis), and (Expression 4), using the amount of insufficient travel at reversal, |S2|=δy.” (¶74)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Aizawa with the method for command-value generation apparatus taught by Shimomura, Aizawa, Nishibashi, and Oda as discussed above in claim 1. A person of ordinary skill in the CNC machine control field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 10:
	Regarding claim 10, Shimomura, Aizawa, Nishibashi, and Oda disclose all the elements of claim 1.
Regarding claim 10, Shimomura further discloses, “the parallel computer outputs the segment command in small units over multiple times” [See figure 4, the multiple output units output segment commands in small units (e.g.; 1a) over multiple “he partial geometric data generating unit 28 is adapted to output the set of partial geometric data representing part 1 a and information regarding the cutting tool to the computer 16, to output the set of partial geometric data representing part 1 b and information regarding the cutting tool to the computer 18, to output the set of partial geometric data representing part 1 c and information regarding the cutting tool to the computer 20, to output the set of partial geometric data representing part 1 d and information regarding the cutting tool to the computer 22 and, to output the set of partial geometric data representing part 1 e and information regarding the cutting tool to the computer 24.” (¶55)].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura, Aizawa, and Oda, and further in view of Otsuki et al. (US20120296462A1) [hereinafter Otsuki].
Claim 6:
	Regarding claim 6, Shimomura, Aizawa, Nishibashi, and Oda disclose all the elements of claim 1, but Shimomura doesn’t explicitly disclose, “comprising a servo simulator to estimate a servo response from the tool travel command on a basis of a preset servo model.”
Regarding claim 6, Otsuki discloses, “comprising a servo simulator to estimate a servo response from the tool travel command on a basis of a preset servo model.” [See the servo simulator estimates servo response using the tool path command based on the servo model: “The servo position command data VCn is delivered from the post-interpolation acceleration/deceleration unit 7 to a servo simulation unit 8, which creates servo position data Qn (hereinafter simply referred to as the servo position Qn) as a simulation of actual servo operation based on the servo position command data VCn. A simulation unit comprises the program analysis unit, interpolation unit, post-interpolation acceleration/deceleration unit, servo simulation unit, and machining time prediction unit 6” (¶54)];
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of performing estimation of servo response based on the tool path command using simulation of servo models taught by Otsuki with the method for command-value generation apparatus taught by Shimomura, Aizawa, Nishibashi, and Oda as discussed above. A person of ordinary skill in the CNC machine control field would have been motivated to make such combination in order to more accurately predict errors [Otsuki: “errors to be evaluated include simulated errors from servo positions to command positions and from command positions to servo positions. In this way, the errors can be predicted more accurately.” (¶50)].





Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(a)	Claims 11-18 
	However, Oda does not describe or reasonably suggest calculating, based on a preset acceleration, an acceleration distance by which a tool travels until the tool reaches a command speed, as claimed……Oda does not calculate an acceleration distance for a tool to reach a command speed. Oda does not describe or suggest the calculation of any sort of distance in which a tool travels under acceleration to reach a command speed. Moreover, Oda does not calculate such an acceleration distance based on a present acceleration…….In contrast to the pending claims, Oda provides no discussion or suggestion of calculating an acceleration distance, based on a present acceleration, in which a tool travels until the tool reaches a command speed.
	Thus, Oda does not describe or reasonably suggest that the divider calculates, based on a preset acceleration, an acceleration distance by which a tool travels until the tool reaches a command speed,
	Aizawa provides no discussion or suggestion of an acceleration distance by which a tool travels until the tool reaches a command speed on a basis of preset acceleration.
(Page(s): 7-9)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
In response to applicant’s amendments to claim 1, a new grounds of rejections in view of Nishibashi (US20140195037A1) has been introduced. As described in the current office action Nishibashi clearly teaches the limitation “the divider calculates: based on a preset acceleration, an acceleration distance by which a tool travels until the tool reaches a command speed.”

Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claims 1-10 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive.
Applicant responds
(b)	Claims 11-18 
	Thus, Oda does not describe or reasonably suggest that the divider calculates, based on a preset acceleration, an acceleration distance by which a tool travels until the tool reaches a command speed, and calculates, based on the acceleration distance, an overlap quantity at the segmentation point such that the overlap quantity is equal to or greater than the acceleration distance, as recited in Claim 1.
(Page(s): 8)


With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
See as described in the current office action Nishibashi clearly teaches the limitation “the divider calculates: based on a preset acceleration, an acceleration calculates, based on the acceleration distance, an overlap quantity at the segmentation point such that the overlap quantity is equal to or greater than the acceleration distance.” Combination of Nishibashi and Aizawa clearly teach the limitation “the divider calculates: based on a preset acceleration, an acceleration distance by which a tool travels until the tool reaches a command speed” and “calculates, based on the acceleration distance, an overlap quantity at the segmentation point such that the overlap quantity is equal to or greater than the acceleration distance.”
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-10 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

(c)	Claims 11-18 
	Aizawa does not remedy the deficiencies of Shimomura and Oda.
	However, Aizawa provides no discussion or suggestion of an acceleration distance, as claimed. 
	As a result, Aizawa provides no discussion or suggestion of calculating an overlap quantity at a segmentation point, based on the acceleration distance, such that the overlap quantity is equal to or greater than the acceleration distance. 
	Thus, a combination of Shimomura, Oda and Aizawa does not describe or reasonably suggest that the divider calculates, based on a preset acceleration, an acceleration distance by which a tool travels until the tool reaches a command speed, and calculates, based on the acceleration distance, an overlap quantity at the segmentation point such that the overlap quantity is equal to or greater than the acceleration distance, as recited in Claim 1.
(Page(s): 8-9)


With respect to (c) above, Examiner appreciates the interpretative description given by Applicant in response. 
See Aizawa teaches the system calculates an overlap quantity (e.g.; in-position width) at the segmentation point Ta (e.g.; distance traveled after calculated accelerations in X and Y axes) for a distance traveled at a calculated acceleration amount as shown in figure 2.
Combination of Nishibashi and Aizawa clearly teach the limitation “the divider calculates: based on a preset acceleration, an acceleration distance by which a tool travels until the tool reaches a command speed” and “calculates, based on the acceleration distance, an overlap quantity at the segmentation point such that the overlap quantity is equal to or greater than the acceleration distance.”
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-10 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/M.S./
Examiner
Art Unit 2116


/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116